389 So. 2d 333 (1980)
Carole Jane GRAFF, Appellant,
v.
STATE of Florida, Appellee.
No. 80-238.
District Court of Appeal of Florida, Fifth District.
October 22, 1980.
James B. Gibson, Public Defender, and Ronald K. Zimmet, Chief, Appellate Division, Asst. Public Defender, Daytona Beach, for appellant.
No appearance for appellee.
ORFINGER, Judge.
This is an appeal from a judgment and sentence based on a plea of guilty to a charge of violation of probation.
Appellant contends that her plea was induced by a promise that the court would let her withdraw the plea in the event he determined to sentence her to a term of imprisonment rather than continue her probation. She now requests that we relinquish jurisdiction to the trial court for the purpose of allowing her to file a motion to withdraw her plea.
The appeal is dismissed because no appeal lies from a judgment of conviction based on a plea of guilty. Rule 9.140(b), Fla.R. App.P. However, the dismissal is without prejudice to the right of appellant to question the voluntariness of her plea in the trial court or to apply for appropriate collateral relief. Robinson v. State, 373 So. 2d 898 (Fla. 1979); Counts v. State, 376 So. 2d 59 (Fla. 2d DCA 1979).
APPEAL DISMISSED.
DAUKSCH, C.J., and COBB, J., concur.